 



Exhibit 10(n)
 
 
Short-Term Incentive Plan
Effective January 1, 2000
Potash Corporation of Saskatchewan Inc.

 



--------------------------------------------------------------------------------



 



Contents

           
Section 1—Establishment of the Plan
    1  
1.01     Purpose
    1  
1.02     Effective Date
    1  
Section 2—Definitions
    1  
2.01     Accrued Incentive Awards
    1  
2.02     Adjusted Cash Flow Return (ACFR)
    1  
2.03     Average Accumulated Amortization
    1  
2.04     Average Accumulated Depreciation
    2  
2.05     Average Assets
    2  
2.06     Average Non-Interest Bearing Current Liabilities
    2  
2.07     Award Payment
    3  
2.08     Award Percentage
    3  
2.09     Board
    3  
2.10     Cash Flow Return (CFR)
    3  
2.11     Current Taxes
    3  
2.12     CEO
    3  
2.13     Committee
    4  
2.14     Corporation
    4  
2.15     Depreciation and Amortization
    4  
2.16     Eligible Employee
    4  
2.17     Entitled Employee
    4  
2.18     Non-recurring/Atypical Items
    4  
2.19     Operating Income
    4  
2.20     PCS Inc.
    4  
2.21     Plan
    4  
2.22     Salary
    4  
2.23     Target CFR
    5  
2.24     Target Percentage
    5  
2.25     Year
    5  
Section 3—Participation
    5  
3.01     Participation Requirements
    5  
Section 4—Award Payments
    5  
4.01     Eligibility
    5  
4.02     Calculation of Award Payment
    5  
4.03     Entitled Operations Employees
    6  
4.04     Limitation of Award Payments and General Discretion
    6  
4.05     Timing of Award Payments
    7  
Section 5—Administration of the Plan
    7  
5.01     Administration
    7  
Section 6—Transfer of Employment
    7  
6.01     Transfer of Employment
    7  
Section 7—General Provisions
    8  
7.01     Assignment or Alienation
    8  

i



--------------------------------------------------------------------------------



 



         
7.02     Amendment or Termination
    8  
7.03     Effect of Amendment or Termination
    8  
7.04     No Enlargement of Contractual Rights
    8  
7.05     Interpretation
    8  
7.06     Withholding of Taxes
    8  
7.07     Binding on Successors
    9  
7.08     Currency
    9  
Appendix “A”—Award Percentage
    10  

ii



--------------------------------------------------------------------------------



 



Section 1—Establishment of the Plan
 

1.01   Purpose
This Annual Incentive Plan is established for the purpose of rewarding eligible
employees on an annual basis for their efforts and contributions in the
attainment of certain performance measures that contribute materially to the
success of the business interests of Potash Corporation of Saskatchewan Inc.  
1.02   Effective Date
Subject to Section 7.02 (Amendment or Termination), this Plan shall be effective
on and after January 1, 2000.

Section 2—Definitions
 
The following terms, when capitalized, shall be defined as follows:

2.01   Accrued Incentive Awards
“Accrued Incentive Awards” means the amounts accrued during the Year that
represent expected payments under this Plan, the Medium Term Incentive Plan, and
other group incentive plans as appropriate.   2.02   Adjusted Cash Flow Return
(ACFR)
“Adjusted Cash Flow Return” or “ACFR” means an amount derived from the following
formula:       ACFR = (CFR divided by Target CFR) multiplied by 100,       and
used in the table at Appendix “A” to calculate an Entitled Employee’s Award
Percentage for a given Year.   2.03   Average Accumulated Amortization
“Average Accumulated Amortization” means the average consolidated accumulated
amortization of PCS Inc. during a given Year, calculated by dividing (a) by
(b) where:

  (a)   equals the sum of the consolidated accumulated amortization of PCS Inc.
at the beginning of the Year, the consolidated accumulated amortization of PCS
Inc. at the beginning of the second quarter of the Year, the consolidated
accumulated amortization of PCS Inc. at the beginning of the third quarter of
the Year, the consolidated accumulated amortization of PCS Inc. at the beginning
of the fourth quarter of the Year and the consolidated accumulated amortization
of PCS Inc. at the end of the Year; and,

1



--------------------------------------------------------------------------------



 



  (b)   equals five (5).

2.04   Average Accumulated Depreciation
“Average Accumulated Depreciation” means the average consolidated accumulated
depreciation of PCS Inc. during a given Year, calculated by dividing (a) by
(b) where:

  (a)   equals the sum of consolidated accumulated depreciation of PCS Inc. at
the beginning of the Year, consolidated accumulated depreciation of PCS Inc. at
the beginning of the second quarter of the Year, the consolidated accumulated
depreciation of PCS Inc. at the beginning of the third quarter of the Year, the
consolidated accumulated depreciation of PCS Inc. at the beginning of the fourth
quarter of the Year and the consolidated accumulated depreciation of PCS Inc. at
the end of the Year; and,     (b)   equals five (5).

2.05   Average Assets
“Average Assets” means the average book value of PCS Inc.’s consolidated assets
during a given Year, calculated by dividing (a) by (b) where:

  (a)   equals the sum of the book value of the consolidated assets of PCS Inc.
at the beginning of the Year, the book value of the consolidated assets of PCS
Inc. at the beginning of the second quarter of the Year, the book value of the
consolidated assets of PCS Inc. at the beginning of the third quarter of the
Year, the book value of the consolidated assets of PCS Inc. at the beginning of
the fourth quarter of the Year and the book value of the consolidated assets of
PCS Inc. at the end of the Year; and,     (b)   equals five (5).

2.06   Average Non-Interest Bearing Current Liabilities
“Average Non-Interest Bearing Current Liabilities” means the average
consolidated non-interest bearing current liabilities of PCS Inc. during a given
Year, calculated by dividing (a) by (b) where:

  (a)   equals the sum of the consolidated non-interest bearing current
liabilities of PCS Inc. at the beginning of the Year, the consolidated
non-interest bearing current liabilities of PCS Inc. at the beginning of the
second quarter of the Year, the consolidated non-interest bearing current
liabilities of PCS Inc. at the beginning of the third quarter of the Year, the
consolidated non-interest bearing current liabilities of PCS Inc. at the
beginning of the fourth quarter of the Year and the consolidated non-interest
bearing current liabilities of PCS Inc. at the end of the Year; and,     (b)  
equals five (5).

2



--------------------------------------------------------------------------------



 



2.07   Award Payment
“Award Payment” means a cash payment to an Entitled Employee calculated pursuant
to Section 4 (Award Payments).   2.08   Award Percentage
“Award Percentage” means the percentage of an Entitled Employee’s Salary derived
from the table contained in Appendix “A”. The Award Percentages applicable to an
Entitled Employee, as set out in the table in Appendix “A”, shall be recommended
by the CEO and approved by the Committee.   2.09   Board
“Board” means the Board of Directors of PCS Inc.   2.10   Cash Flow Return (CFR)
“Cash Flow Return” or “CFR” means the amount derived from the following formula:

  (a)   Operating Income, plus         Non-recurring/Atypical items, plus      
  Accrued Incentive Awards, minus         Depreciation and Amortization, minus  
      Current Taxes                        DIVIDED BY     (b)   Average Assets,
plus         Average Accumulated Depreciation, plus         Average Accumulated
Amortization, minus         Average Non-Interest Bearing Current Liabilities,

    and used in the table at Appendix “A” to calculate an Entitled Employee’s
Award Percentage for a given Year.   2.11   Current Taxes
“Current Taxes” means the current income taxes accrued for a given Year, less
provision for deferred income taxes as set out in the audited consolidated
financial statements of PCS Inc. for that Year.   2.12   CEO
“CEO” means the Chief Executive Officer of PCS Inc.

3



--------------------------------------------------------------------------------



 



2.13   Committee
“Committee” means the Compensation Committee of the Board.   2.14    Corporation
“Corporation” means Potash Corporation of Saskatchewan Inc. and its direct and
indirect subsidiaries.   2.15   Depreciation and Amortization
“Depreciation and Amortization” means the depreciation and amortization expense
for a given Year, as set out in the audited consolidated financial statements of
PCS Inc. for that Year.   2.16   Eligible Employee
“Eligible Employee” means an employee who has satisfied the eligibility
requirements set out in Section 4.01 (Eligibility).   2.17   Entitled Employee
“Entitled Employee” means an Eligible Employee who is recommended by the CEO and
approved by the Committee to participate in this Plan.

  (a)   Entitled Operations Employee
“Entitled Operations Employee” means an Entitled Employee who is attached to one
of the operating facilities of PCS Inc. or its direct or indirect subsidiaries.

2.18   Non-recurring/Atypical Items
“Non-recurring/Atypical Items” means exceptional transactions that are
considered non-routine, unique, and not expected to be repeated in a normal
course of the Corporation’s operating cycle. Such items may result in a
measurable charge or increase to income and may or may not be triggered by a
management decision.   2.19   Operating Income
“Operating Income” means the operating income for a given Year, as set out in
the audited consolidated financial statements of PCS Inc. for that Year.   2.20
  PCS Inc.
“PCS Inc.” means Potash Corporation of Saskatchewan Inc.   2.21   Plan
“Plan” means this Annual Incentive Plan, as amended from time to time.   2.22  
Salary
“Salary” means:

  (a)   For Entitled Employees who are exempt from the overtime requirements of
U.S. wage and hour legislation, the annual base salary in effect at the end of a
given Year.

4



--------------------------------------------------------------------------------



 



  (b)   For Entitled Employees who are non-exempt from the overtime requirements
of U.S. wage and hour legislation, total earned income, including overtime and
shift differentials, for the given Year.

2.23   Target CFR
“Target CFR” means the CFR projected in the annual budget approved by the Board
and used in the table at Appendix “A” to calculate an Entitled Employee’s Award
Percentage for a given Year.   2.24   Target Percentage
“Target Percentage” means the Award Percentage of an Entitled Employee when CFR
equals Target CFR, as shown in the table contained in Appendix “A”.   2.25  
Year
“Year” means the fiscal year of PCS Inc.

Section 3—Participation
 

3.01   Participation Requirements
Participation in the Plan is limited to Eligible Employees.

Section 4—Award Payments
 

4.01   Eligibility
A full-time permanent employee of the Corporation who is employed for at least
three months during a Year, and who is in the employ of the Corporation at the
end of a Year shall become an Eligible Employee.   4.02   Calculation of Award
Payment
Subject to Section 4.04 (Limitation of Award Payments and General Discretion),
an Entitled Employee, other than Entitled Operations Employees, shall receive an
Award Payment equal to the Entitled Employee’s Award Percentage multiplied by
his or her Salary.       The Award Payment calculated in accordance with this
Section 4.02 is subject to an adjustment of plus or minus 20% depending upon the
Entitled Employee’s job performance, as determined by his or her supervisor, and
approved in accordance with the provisions of this Plan.

5



--------------------------------------------------------------------------------



 



4.03   Entitled Operations Employees
Subject to Section 4.04 (Limitation of Award Payments and General Discretion),
an Entitled Operations Employee shall be entitled to an Award Payment equal to
the sum of paragraphs (a) and (b) below:

  (a)   the award calculated pursuant to Section 4.02 (Calculation of Award
Payment), divided by two (2); and,     (b)   an amount equal to the Target
Percentage of the Salary of the Entitled Operations Employee, adjusted by
applying a formula to be developed from time to time by the CEO in consultation
with the Senior Vice-President, Administration and the appropriate subsidiary
President which formula shall reasonably reflect the actual results of the
operating facility to which the employee is attached compared to the approved
target for that operating facility, subject to achieving a threshold of at least
25% of the operating facility’s targets, and thereafter dividing such amount by
two (2).

4.04   Limitation of Award Payments and General Discretion

  (a)   Generally, no Award Payment shall be granted under this Plan with
respect to any Year in which the CFR is less than 50% of the Target CFR.
However, the Committee may elect, in its discretion, to grant Award Payments in
any Year, regardless of the CFR.     (b)   The Award Payment for any Entitled
Employee may exceed or be below the amount calculated in accordance with this
Section 4. Award Payments falling outside the established range shall be
reviewed and approved by the Board and Committee for the CEO and the CEO and
Committee for direct reports to the CEO. For all others, approval of the CEO is
required.     (c)   An Entitled Employee who has been employed by the
Corporation for less than one year shall have his or her Award Payment prorated
in accordance with his or her period of employment.     (d)   An employee who
for part of the Year was a full-time active employee but for part of the Year
was on long-term disability or an approved or unpaid leave of absence, may be
considered an Entitled Employee and eligible for a pro-rata share of the Award
Payment based upon the fraction of the Year the employee was considered a
full-time active employee. However, in situations where the fractional portion
of the Year worked is less than one-twelfth, the employee will not be considered
an Entitled Employee unless the CEO recommends and the Committee approves the
exception.     (e)   An Entitled Employee who was, during a Year, promoted to a
position included in a Group set forth in Appendix “A”, shall have his or her
Award Payment prorated in accordance with the period of time he or she held such
position.

6



--------------------------------------------------------------------------------



 



  (f)   An Entitled Employee who was, during a Year, promoted or demoted from
one Group to another Group set forth in Appendix “A”, shall have his or her
Award Payment calculated on the basis of his or her Group as at the end of the
Year.     (g)   Notwithstanding the Groups established in Appendix “A”, the
Committee may on the recommendation of the CEO, designate an Eligible Employee
for inclusion in one of such Groups when, but for such designation, the Eligible
Employee would not otherwise be included in such Group.

4.05   Timing of Award Payments
The Committee shall, on the recommendation of the CEO and within 30 days of the
end of a Year, approve the amount of Award Payments for each Entitled Employee
for any given Year. The Award Payments shall be paid to Entitled Employees
within 30 days of the approval thereof by the Committee and no later than 2 1/2
months after the end of the Year.

Section 5—Administration of the Plan
 

5.01   Administration
The Committee shall conclusively interpret the provisions of this Plan and
decide all questions of fact arising in the application of the Plan.
Determinations and interpretations in individual cases may be made by the CEO
with due regard to consistency with any prior action by the Committee and such
determination shall be binding and conclusive upon the individual employees
concerned and persons claiming under them. The Committee shall be advised of any
such determination or interpretation made by the CEO. To the extent applicable,
the Plan shall be administered with respect to Entitled Employees subject to
U.S. law so as to avoid penalties pursuant to Section 409A of the Internal
Revenue Code.

Section 6—Transfer of Employment
 

6.01   Transfer of Employment
If an Entitled Employee’s employment is transferred, during a Year, within the
Corporation the Senior Vice-President, Administration and the CEO shall
determine whether the Entitled Employee’s Award Payment is calculated in
accordance with Section 4.02 (Calculation of Award Payment), Section 4.03
(Entitled Operations Employees), or a combination of those sections.

7



--------------------------------------------------------------------------------



 



Section 7—General Provisions
 

7.01   Assignment or Alienation
Except as required by applicable laws, the right of an Entitled Employee to
receive an Award Payment under this Plan shall not be:

  (a)   given as security;     (b)   subject to transfer, anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation; or     (c)   subject to execution, attachment, levy or similar
process or assignment by operation of law,

    and any attempt to effect any such action shall be null and void and of no
effect.   7.02   Amendment or Termination
Subject to Section 7.03 (Effect of Amendment or Termination), this Plan may be
amended in whole or in part from time to time or terminated by the Corporation.
Any amendment or termination shall be binding on the Corporation, Entitled
Employees, Eligible Employees and their respective beneficiaries.   7.03  
Effect of Amendment or Termination
Notwithstanding Section 7.02 (Amendment or Termination), no amendment or
termination of any provision of this Plan shall directly or indirectly deprive
any Entitled Employee or beneficiary of all or any portion of an Award Payment
earned with respect to any Year ending prior to the date of the amendment or
termination.   7.04   No Enlargement of Contractual Rights
This Plan shall not give any Entitled Employee or Eligible Employee the right to
be retained in the service of the Corporation nor shall it interfere with the
right of the Corporation to terminate the employment of the Entitled Employee or
Eligible Employee. Participation in this Plan shall not give any Entitled
Employee or Eligible Employee any right or claim to any benefit, except to the
extent provided in this Plan.   7.05   Interpretation
This Plan shall be interpreted pursuant to the laws of the Province of
Saskatchewan. Section headings are for convenience only and shall not be
considered provisions of the Plan. Words in the singular shall include the
plural, and vice versa, unless qualified by the context.   7.06   Withholding of
Taxes
The Corporation shall withhold all applicable taxes from any amounts paid
pursuant to this Plan.

8



--------------------------------------------------------------------------------



 



7.07   Binding on Successors
This Plan shall be binding on any successor or successors of PCS Inc. whether by
merger, consolidation or otherwise.   7.08   Currency
The benefits payable pursuant to this Plan shall be paid in the same currency as
the Entitled Employee receives his or her Salary.

9



--------------------------------------------------------------------------------



 



Appendix “A”—Award Percentage
 
 

                                          Award Percentage   Award Percentage  
          Award Percentage   When CFR Equals or   at Maximum CFR            
When CFR is Less   is Greater Than   (150% of Target Tier   Group   Than Target
CFR   Target CFR   CFR)     1    
Corporate President, and CEO
  100% multiplied by ACFR   (200% multiplied by ACFR) minus 100%     200 %      
 
 
                  2    
Executive VP and COO, Executive VP and CFO
  70% multiplied by ACFR   (140% multiplied by ACFR) minus 70%     140 %        
 
                  3    
Sr. VP Admin and Subsidiary Presidents
  55% multiplied by ACFR   (110% multiplied by ACFR) minus 55%     110 %        
 
                  4    
Sr. VP IT, Sr. VP General Counsel, Sr. VP Fertilizer Sales; Selected Corporate
and Sales VP’s (Audit, Controller, Procurement, SHE, T&D, Industrial
Sales-Trinidad, Manufacturing and Technical, Phosphate/Nitrogen Operations), and
GM Arab Potash
  40% multiplied by ACFR   (80% multiplied by ACFR) minus 40%     80 %        
 
                  5    
Selected Corporate VP’s
  35% multiplied by ACFR   (70% multiplied by ACFR) minus 35%     70 %        
 
                  6    
Selected GM’s (Aurora, WS and Trinidad); Technical Deputy GM, APC; Finance
Deputy GM, APC; Selected Corporate and Sales VP’s; Associate General Counsel
  30% multiplied by ACFR   (60% multiplied by ACFR) minus 30%     60 %        
 
                  7    
General Managers Potash, Selected VPs; Technical Managers; Senior Counsel; Plant
Managers (Augusta, FFF, Geismar, Lima); Sr. Directors
  25% multiplied by ACFR   (50% multiplied by ACFR) minus 25%     50 %        
 
                  8    
Corporate Directors, Plant Managers (Marseilles, Joplin, Weeping Water);
Selected Managers
  20% multiplied by ACFR   (40% multiplied by ACFR) minus 20%     40 %

10



--------------------------------------------------------------------------------



 



 
 

                                          Award Percentage   Award Percentage  
          Award Percentage   When CFR Equals or   at Maximum CFR            
When CFR is Less   is Greater Than   (150% of Target Tier   Group   Than Target
CFR   Target CFR   CFR)     9    
Selected Managers (775 + Hay Points)
  15% multiplied by ACFR   (30% multiplied by ACFR) minus 15%     30 %        
 
                  10    
Selected Salaried Staff (534 to 774 Hay Points)
  10% multiplied by ACFR   (20% multiplied by ACFR) minus 10%     20 %        
 
                  11    
Selected Salaried Staff (Up to 533 Hay Points)
  5% multiplied by ACFR   (10% multiplied by ACFR) minus 5%     10 %  

Notes:

1.   Where the ACFR is greater than 150 (i.e. the maximum CFR), the ACFR is
deemed to be 150.   2.   Subject to Section 4.04 (Limitation of Award Payments
and General Discretion) where the CFR is less than 50, the ACFR is deemed to be
zero (0).

11